Case: 21-60592         Document: 00516572285             Page: 1      Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 21-60592
                                     Summary Calendar                                 FILED
                                                                               December 9, 2022
                                                                                 Lyle W. Cayce
   Juan Guicol,                                                                       Clerk

                                                                                 Petitioner,

                                             versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                Agency No. A070 691 060


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Juan Guicol, a native and citizen of Guatemala, petitions for review of
   the Board of Immigration Appeals’ (BIA) denying his motion to reopen his
   immigration proceedings and rescind an Immigration Judge’s (IJ) in absentia
   deportation order issued in 1994. Guicol asserts: his 2018 motion to reopen
   was timely because he exercised due diligence warranting equitable tolling of



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60592      Document: 00516572285           Page: 2     Date Filed: 12/09/2022




                                     No. 21-60592


   the filing deadline; and the BIA erred in failing to fully consider his claim that
   ineffective assistance of counsel deprived him of due process.
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006). Denial of a motion to reopen is, understandably, reviewed
   “under a highly deferential abuse-of-discretion standard”. Lugo-Resendez v.
   Lynch, 831 F.3d 337, 340 (5th Cir. 2016) (citation omitted).
          To obtain equitable tolling, Guicol had the burden of establishing:
   “(1) that he [had] been pursuing his rights diligently, and (2) that some
   extraordinary circumstance stood in his way and prevented timely filing”. Id.
   at 344 (citation omitted). The underlying facts are undisputed. Guicol’s
   second attorney filed a motion to reopen in 1998 based on claimed ineffective
   assistance by his first attorney. That motion was denied in 1998, and Guicol’s
   third attorney appealed the decision to the BIA. Because the third attorney
   failed to file an appellate brief, the appeal was summarily dismissed in 2000.
   Guicol consulted other attorneys in 2004 but was advised that nothing could
   be done. He took no further action until 2017, when a friend referred him to
   the attorney who filed the at-issue motion to reopen.
          The BIA did not abuse its discretion in applying the equitable-tolling
   standard and denying the motion to reopen on the grounds that Guicol failed
   to show the requisite diligence for reopening. E.g., Flores-Moreno v. Barr, 971
   F.3d 541, 544–45 (5th Cir. 2020) (concluding BIA did not abuse its discretion
   by requiring petitioner “to provide meaningful evidence of at least some




                                           2
Case: 21-60592      Document: 00516572285          Page: 3   Date Filed: 12/09/2022




                                    No. 21-60592


   effort made” during three-year gap between consultations with different
   immigration attorneys).
          Accordingly, the BIA was not required to reach the merits of his due-
   process and ineffective-assistance claims. E.g., I.N.S. v. Bagamasbad, 429
   U.S. 24, 25 (1976) (“As a general rule courts and agencies are not required
   to make findings on issues the decision of which is unnecessary to the results
   they reach.”).
          DENIED.




                                         3